Citation Nr: 9923765	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-21 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of right 
knee lateral meniscus tear with right anterior cruciate 
ligament (ACL) repair, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1984 to July 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

A March 1996 rating decision denied entitlement to service 
connection for left knee disability on a secondary basis, and 
the veteran submitted a timely notice of disagreement.  
Although a statement of the case on the issue was sent to the 
veteran in February 1997, which included a cover letter 
explaining the requirement that a substantive appeal must be 
submitted, no subsequent correspondence on this issue has 
been received by VA.  Therefore, the Board has concluded that 
the veteran is not currently seeking appellate review on this 
issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Objective examination of the right knee reveals flexion 
of 120 to 140 degrees at different times during the pendency 
appeal; extension of 0 degrees, damaged and partially removed 
cartilage in the right knee but with no locking or effusion;  
and negative findings upon examination for instability.

3.  The veteran has degenerative changes in his right knee 
with complaints that include painful motion.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of right knee lateral meniscus tear with right 
anterior cruciate ligament (ACL) repair have not been met.    
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.59,  4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 
5260, 5261 (1998);  VAOPGCPREC 36-97; VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During an October 1995 VA examination, the veteran complained 
of right knee symptoms of occasional medial joint line 
tenderness and occasional catching, but no locking.  He had 
no symptoms of instability.  Upon physical examination, the 
right knee had range of motion of 120 degrees of flexion and 
0 degrees extension.  He had no effusion, warmness, or 
redness of the knee.  His strength was 5/5.  He had negative 
Lachman, negative anterior and posterior drawer bilaterally.  
He had negative McMurray's and negative pivot shift 
bilaterally.  He was stable to varus and valgus stress 
bilaterally.  According to the examiner, radiographs taken in 
July 1994 showed mild joint space narrowing of both 
compartments of both knees without significant change.  The 
examiner's impression for the right knee was status post ACL 
reconstruction.

An April 1996 MRI report of the veteran's right knee includes 
an impression of status post ACL repair, appearing intact;  
focal tear of the junction of the body and anterior horn of 
the lateral meniscus;  and complex tear of the posterior horn 
and body of the medial meniscus.  Also found were signs of 
degenerative changes, described as abnormal bone marrow 
signal intensity seen within the articular surface of the 
lateral femoral chondyle accompanied by cartilage loss and 
osteophyte formation.

VA records of treatment in June and July 1996 reflect that 
the veteran had chronic right knee pain, status post ACL 
repair, and a meniscal injury.

During the veteran's October 1996 RO hearing, he testified 
that he had last had surgery on his right knee in 1990.  He 
said a VA physician had recently told him he would again need 
to have surgery on his right knee in the near future.  He 
said he did exercises for his knee.   He said he had constant 
pain in his knee, and that when he tried to stop his 
medications he would have more pain and limping.  He said 
that the pain was a dull pain.  He said the more active he 
was, the sharper the pain.  He said when he was just sitting 
it was a dull pain.  He said the pain stayed around his 
kneecap.  He rated the pain as an 8 on a scale or 1 to 10.  
He said anything he did aggravated the pain.  He testified 
that he was a mail handler at the post office, where his knee 
presented problems.  He said he wore his brace at work and 
tried to be careful.  He said about once every year or year-
and-a-half his knee gave out on him.  He said when he stopped 
taking medication the range of motion of his knee decreased 
due to pain.  He said he had to use stairs to get to and 
leave work, and that some places at work could not be 
accessed by elevator.  He said he had swelling in his knee 
once a month.  He said he used a brace at work 3 to 4 days 
out of a 5 day workweek.  He said he had lost about two weeks 
of work in the past year due to his right knee.  He indicated 
problems with his left knee also affected his work.  He 
testified he had to use stairs about three times per day at 
work .  He said he also had left knee problems, including 
post-service injury and reconstruction, which were a result 
of favoring his right knee when playing basketball.  He said 
he had continued to play basketball despite his right knee 
disability because he grew up playing basketball and it was 
part of his life for a long time.  He said he waited over a 
year after service to play basketball again and that's when 
he tore his left knee up. 

A November 1996 VA examination report reflects that the 
veteran described a history of a 1985 knee injury, with an 
ACL repair of the right knee in 1990, and only minimal 
symptoms since the surgery.  He complained of intermittent, 
mild pain around the right patella, laterally.  Objective 
examination revealed a 6 cm vertical surgical scar across the 
patella.  There was no deformity, no crepitance, no sign of 
inflammation, no effusion, and no tenderness on pressure.  
Range of motion of the right knee was extension and flexion 
of 0 to 140 degrees, with no subjective pain with maximal 
flexion or extension.  The diagnosis was status post 
operative surgical repair residuals, right knee injury.

November 1996 X-rays showed interval progression of mild 
degenerative joint disease since March 1992, and an unchanged 
internal fixation of anterior cruciate ligament repair.

A December 1997 VA operative report reflects a preoperative 
diagnosis of lateral meniscus tear of the right knee; the 
veteran underwent an arthroscopy, chondroplasty of the 
lateral femoral condyle, and partial lateral meniscectomy.

During a VA examination in February 1999, the veteran stated 
his right knee had improved somewhat.  He still complained of 
pain and ache in his knee, and he had stiffness whenever he 
sat for long periods of time or kept his knee in one position 
for long periods of time.  He was currently working for the 
Postal Service and took Advil every day for knee pain and 
ache.  Upon physical examination of the right knee, there 
were no signs of effusion, and there was no tenderness along 
the graft harvest site along the anterior part of the 
patella.  The veteran had range of motion from 0 to 135 
degrees.  He had 3 degrees of hyperextension.  He had stable 
varus valgus, negative McMurray's, negative medial joint line 
tenderness, and no lateral joint line tenderness.  He had a 
negative Lachman's and negative anterior drawer and posterior 
drawer test.  The examiner's impression was that the veteran 
was 33 year-old mailman who had occasional knee pain and a 
history of knee injury in 1985.  According to the examiner, 
the veteran had occasional pain in his knee and early minimal 
degenerative changes in the knee.

Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is satisfied that all 
available evidence necessary for an equitable decision has 
been obtained and that no further assistance to the veteran 
is required to comply with VA's duty to assist pursuant to 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board is of the 
opinion that this matter presents no evidentiary 
considerations which would warrant a detailed exposition of 
the remote clinical history pertaining to the disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups is rated as 10 percent disabling, 
while arthritis X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, is rated as 20 percent 
disabling. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling if slight, and 20 percent disabling if moderate.

Under Diagnostic Code 5258, dislocation of semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint is rated as 20 percent disabling, 
while under Diagnostic Code 5259, removal of cartilage with 
symptomatic residuals is rated as 10 percent disabling.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for such joint if it is a major joint.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 30 degrees is rated as 20 percent disabling; to 45 degrees 
is rated as 10 percent disabling; and to 60 degrees is rated 
as 0 percent disabling.  Under Diagnostic Code 5261, 
limitation of extension of the leg to 15 degrees is rated as 
20 percent disabling; to 10 degrees is rated as 10 percent 
disabling; and to 5 degrees or less is rated as 
noncompensably disabling. 

In the present case, limitation of range of motion does not 
meet the criteria for a compensable rating.  In November 
1996, range of motion of the right knee was extension and 
flexion of 0 to 140 degrees, with no subjective pain with 
maximal flexion or extension.  During the February 1999 VA 
examination after the veteran's December 1997 surgery, he 
indicated his right knee had improved.  At this examination, 
the right knee had 120 degrees flexion and 0 degrees 
extension.  Also, there was no finding of instability at the 
examinations upon testing such as that for varus and valgus 
stress.  There was no locking or effusion.  Thus, since the 
veteran was essentially found to be symptom-free in these 
respects, under the diagnostic codes based on instability, 
range of motion, or symptomatic removal of or damaged 
cartilage, the veteran would not be entitled to a compensable 
rating, even when 38 C.F.R. § 4.7 is taken into 
consideration.  
A compensable rating under Diagnostic Code 5003, for 
arthritis, is also not warranted since objectively confirmed 
limitation of motion is not shown (there is no evidence of 
swelling, muscle spasm, or satisfactory evidence of painful 
motion), and involvement of 2 or more major joints or 2 or 
more minor joint groups is not shown. 

Nevertheless, the Board notes that the veteran has been 
objectively found to have degenerative changes of the knee, 
and that he has complained of exacerbation of his symptoms 
with activities such as climbing stairs, which are sometimes 
required at his place of work.  Also, since the veteran did 
require surgery in December 1997, the Board must acknowledge 
that the veteran has experienced clinically significant 
disability to his knee.  In addressing this issue, the Board 
must consider all pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40, regarding functional loss 
due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United 
States Court of Appeals for Veterans Claims has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  DeLuca.  The 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998) must 
be considered when assigning an evaluation for degenerative 
or traumatic arthritis.  VAOPGCPREC 9-98.  The intent of the 
schedule is to recognize actually painful motion with joint 
or periarticular pathology as productive of disability.  

Actually painful, unstable, or malaligned joints, due to a 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  
Accordingly, the Board finds that the minimum compensable 
rating for disability of the knee, 10 percent, is warranted 
for the veteran's right knee disability based on arthritis 
and pain on movement under 38 C.F.R. §§ 4.71a, 4.40, 4.45, 
4.59, Diagnostic Code 5003, and VAOPGCPREC 9-98, rather than 
due to instability of the knee under Diagnostic Code 5257.  
However, due to the lack of other objective knee 
symptomatology, as noted above, a rating greater than 10 
percent for right knee disability is not warranted in this 
case.  Accordingly, the claim for a rating in excess of 10 
percent for right knee disability is denied.


ORDER

A rating in excess of 10 percent for residuals of right knee 
lateral meniscus tear with right anterior cruciate ligament 
(ACL) repair is denied.




		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



 

